--------------------------------------------------------------------------------

Exhibit 10.2


 
REGISTRATION RIGHTS AGREEMENT


This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated May 26, 2011, is
between YOU On Demand Holdings, Inc., a Nevada corporation (the “Company”), and
FIL Investment Management (Hong Kong) Limited, as professional fiduciary for
various accounts from time to time (the “Investor”).


WHEREAS, in connection with the Securities Purchase Agreement, dated of even
date herewith, by and among the Company and the Investor (the “Securities
Purchase Agreement”), the Company has agreed, upon the terms and subject to the
conditions set forth in the Securities Purchase Agreement, to issue and sell to
the Investor the number of shares (the “Shares”) of the Company’s common stock,
par value $0.001 (“Common Stock”), as is specified on the signature page to the
Securities Purchase Agreement; and


WHEREAS, in accordance with the terms of the Securities Purchase Agreement, the
Company has agreed to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations thereunder, or any
similar successor statute (collectively, the “Securities Act”), and applicable
state securities laws.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:


 
1.
Definitions.



Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.  As used in
this Agreement, the following terms shall have the following meanings:


(a)           “Additional Effectiveness Date” means the date the Additional
Registration Statement is declared effective by the SEC.


(b)           “Additional Effectiveness Deadline” means the date which is sixty
(60) calendar days after the Additional Filing Date or, in the event that the
Registration Statement is subject to a review by the SEC, one hundred twenty
(120) calendar days after the Additional Filing Date.


(c)           “Additional Filing Date” means the date on which the Additional
Registration Statement is filed with the SEC.


(d)           “Additional Filing Deadline” means if Cutback Shares are required
to be included in the Additional Registration Statement, one hundred eighty
(180) days from the Initial Effectiveness Date or the last Additional
Effectiveness Date, as applicable.


(e)           “Additional Registrable Securities” means, (i) any Cutback Shares
not previously included on a Registration Statement and (ii) any shares of
Common Stock of the Company issued or issuable with respect to the Shares as a
result of any stock split, stock dividend, recapitalization, exchange or similar
event or otherwise.

 
 

--------------------------------------------------------------------------------

 

(f)           “Additional Registration Statement” means a registration statement
or registration statements of the Company filed under the Securities Act
covering any Additional Registrable Securities.


(g)           “Additional Required Registration Amount” means any Cutback Shares
not previously included on a Registration Statement, all subject to adjustment
as provided in Section 2(f).


(h)           “Business Day” means any day (i) other than (A) Saturday, (B)
Sunday or (C) any day on which commercial banks in New York City are authorized
or required by law to remain closed and (ii) that the SEC is open for business.


(i)           “Closing Date” shall have the meaning set forth in the Securities
Purchase Agreement.


(j)           “Cutback Shares” means any of the Initial Required Registration
Amount of Registrable Securities not included in all Registration Statements
previously declared effective hereunder as a result of a limitation on the
maximum number of shares of Common Stock of the Company permitted to be
registered by the staff of the SEC pursuant to Rule 415.


(k)           “Effectiveness Date” means the Initial Effectiveness Date and the
Additional Effectiveness Date, as applicable.


(l)           “Effectiveness Deadline” means the Initial Effectiveness Deadline
and the Additional Effectiveness Deadline, as applicable.


(m)           “Exchange Act” means the Securities and Exchange Act of 1934, as
amended, and the rules and regulations thereunder, or any similar successor
statute.


(n)           “Filing Deadline” means the Initial Filing Deadline and the
Additional Filing Deadline, as applicable.


(o)           “Initial Effectiveness Date” means the date that the Initial
Registration Statement has been declared effective by the SEC.


(p)           “Initial Effectiveness Deadline” means the date that is ninety
(90) days following the final Closing Date; provided, however, in the event the
SEC informs the Company (i) that the SEC will not review such Registration
Statement or (ii) that the Company may request the acceleration of the
effectiveness of such Registration Statement and the Company makes such request,
the Initial Effectiveness Deadline shall mean the date that is within five (5)
Business Days the Company is so informed pursuant to either clause (i) or (ii)
hereof; provided, further, that if the Initial Effectiveness Date falls on a day
other than a Business Day, the Initial Effectiveness Deadline shall be the
following Business Day.


(q)           “Initial Filing Deadline” means the date that is thirty (30)
calendar days after the Closing Date.


(r)           “Initial Registrable Securities” means the Shares.

 
2

--------------------------------------------------------------------------------

 

(s)           “Initial Required Registration Amount” means (i) the number of
Shares issued to the Investor pursuant to the Securities Purchase Agreement or
(ii) such other amount as may be required by the staff of the SEC pursuant to
Rule 415.


(t)           “Initial Registration Statement” means the registration statement
of the Company initially filed under the Securities Act covering the Initial
Registrable Securities.


(u)           “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.


(v)           “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing one or more Registration
Statements in compliance with the Securities Act and pursuant to Rule 415 and
the declaration or ordering of effectiveness of such Registration Statement(s)
by the SEC.


(w)           “Registrable Securities” means the Initial Registrable Securities
and the Additional Registrable Securities.


(x)           “Registration Statement” means a registration statement or
registration statements, including the Initial Registration Statement and any
Additional Registration Statements, of the Company filed under the Securities
Act covering the Registrable Securities.


(y)           “Required Registration Amount” means either the Initial Required
Registration Amount or the Additional Required Registration Amount, as
applicable.


(z)           “Rule 415” means Rule 415 under the Securities Act or any
successor rule providing for offering securities on a continuous or delayed
basis.


(aa)           “SEC” means the United States Securities and Exchange Commission.


2.             Registration.


(a)           Mandatory Registration.  The Company shall prepare and file with
the SEC, on or before the Initial Filing Deadline, the Registration Statement on
Form S-3 (or Form S-1 or any other applicable form, if Form S-3 is not available
to the Company) covering the resale of all of the Registrable Securities.  The
Registration Statement prepared pursuant hereto shall register for resale at
least the number of shares of Common Stock equal to the Required Registration
Amount determined as of the date the Registration Statement is initially filed
with the SEC.  The Registration Statement shall contain customary “Selling
Stockholders” and “Plan of Distribution” sections.  The Company shall use its
commercially reasonable efforts to have the Registration Statement declared
effective by the SEC as soon as practicable, but in no event later than the
Initial Effectiveness Deadline.  By 9:30 a.m. New York City time on the Business
Day following the Effectiveness Date, the Company shall file with the SEC in
accordance with Rule 424 under the Securities Act the final prospectus to be
used in connection with sales pursuant to such Registration Statement.

 
3

--------------------------------------------------------------------------------

 

(b)           Additional Mandatory Registrations.  The Company shall prepare,
and, as soon as practicable but in no event later than the Additional Filing
Deadline, file with the SEC an Additional Registration Statement on Form S-3 (or
Form S-1 or any other applicable form, if Form S-3 is not available to the
Company) covering the resale of all of the Additional Registrable Securities not
previously registered on an Additional Registration Statement hereunder.  To the
extent the staff of the SEC does not permit the Additional Required Registration
Amount to be registered on an Additional Registration Statement, the Company
shall file Additional Registration Statements successively trying to register on
each such Additional Registration Statement the maximum number of remaining
Additional Registrable Securities until the Additional Required Registration
Amount has been registered with the SEC.  Each Additional Registration Statement
prepared pursuant hereto shall register for resale at least that number of
shares of Common Stock equal to the Additional Required Registration Amount as
of the date the Registration Statement is initially filed with the SEC.  Each
Additional Registration Statement shall contain customary “Selling Stockholders”
and “Plan of Distribution” sections.  The Company shall use its commercially
reasonable efforts to have each Additional Registration Statement declared
effective by the SEC as soon as practicable, but in no event later than the
Additional Effectiveness Deadline.  By 9:30 a.m. New York time on the date
following the Additional Effectiveness Date, the Company shall file with the SEC
in accordance with Rule 424 under the Securities Act the final prospectus to be
used in connection with sales pursuant to such Registration Statement.


(c)           Sufficient Number of Shares Registered.  In the event the number
of shares available under a Registration Statement filed pursuant to Section
2(a) is insufficient to cover all of the Registrable Securities required to be
covered by such Registration Statement, the Company shall file a new
Registration Statement on Form S-3 (or Form S-1 or any other applicable form, if
Form S-3 is not available to the Company), or both, so as to cover at least the
Required Registration Amount as of the Trading Day immediately preceding the
date of the filing of such amendment or new Registration Statement, in each
case, as soon as practicable, but in any event not later than fifteen (15)
Business Days after the necessity therefor arises.  The Company shall use its
commercially reasonable efforts to cause such amendment and/or new Registration
Statement to become effective as soon as practicable following the filing
thereof.  For purposes of the foregoing provision, the number of shares
available under a Registration Statement shall be deemed “insufficient to cover
all of the Registrable Securities” if at any time the number of shares of Common
Stock available for resale under the Registration Statement is less than the
product determined by multiplying (i) the Required Registration Amount as of
such time by (ii) 0.90.


3.             Related Obligations.  At such time as the Company is obligated to
file a Registration Statement with the SEC pursuant to Section 2(a) or 2(d)
hereof, the Company will use its commercially reasonable efforts to effect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof and, pursuant thereto, the Company shall have the
following obligations:


(a)           The Company shall promptly prepare and file with the SEC a
Registration Statement with respect to the Registrable Securities and use its
commercially reasonable efforts to cause such Registration Statement relating to
the Registrable Securities to become effective as soon as practicable after such
filing (but in no event later than the Effectiveness Deadline).  The Company
shall keep each Registration Statement effective pursuant to Rule 415 at all
times until the earlier of: (i) the date as of which the Investor may sell all
of the Registrable Securities covered by such Registration Statement without
restriction pursuant to Rule 144 (or any successor thereto) promulgated under
the Securities Act (“Rule 144”) or (ii) the date on which the Investor shall
have sold all of the Registrable Securities covered by such Registration
Statement (the “Registration Period”).  The Company shall ensure that each
Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein (in the case of prospectuses, in the
light of the circumstances in which they were made) not misleading.

 
4

--------------------------------------------------------------------------------

 

(b)           The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the Securities Act, as may be necessary to keep such Registration
Statement effective at all times during the Registration Period, and, during
such period, comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities of the Company covered by such
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement.


(c)           The Company shall use its commercially reasonable efforts to
register and qualify, unless an exemption from registration and qualification
applies, the resale by Investor of the Registrable Securities covered by a
Registration Statement under such other securities or “blue sky” laws of all
applicable jurisdictions in the United States, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(c), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction.  The Company shall promptly notify
the Investor of the receipt by the Company of any notification with respect to
the suspension of the registration or qualification of any of the Registrable
Securities for sale under the securities or “blue sky” laws of any jurisdiction
in the United States or its receipt of actual notice of the initiation or
threatening of any proceeding for such purpose.


(d)           The Company shall notify the Investor in writing of the happening
of any event, as promptly as practicable after becoming aware of such event, as
a result of which the prospectus included in a Registration Statement, as then
in effect, includes an untrue statement of a material fact or omission to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or a statement or omission that renders the prospectus
defective under applicable laws (provided that in no event shall such notice
contain any material, nonpublic information), and, subject to Section 3(m),
promptly prepare a supplement or amendment to such Registration Statement to
correct such untrue statement or omission.  The Company shall also promptly
notify the Investor in writing when a prospectus or any prospectus supplement or
post-effective amendment has been filed, and when a Registration Statement or
any post-effective amendment has become effective.

 
5

--------------------------------------------------------------------------------

 

(e)           The Company shall use its commercially reasonable efforts to
prevent the issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify the Investor of the issuance of such
order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.


(f)           If the Investor is required under applicable securities laws to be
described in the Registration Statement as an underwriter, at the reasonable
request of the Investor, the Company shall furnish to the Investor, on the date
of the effectiveness of the Registration Statement and thereafter from time to
time on such dates as the Investor may reasonably request: (i) a letter, dated
such date, from the Company’s independent certified public accountants in form
and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to the
Investor; and (ii) an opinion, dated as of such date, of counsel representing
the Company for purposes of such Registration Statement, in form, scope and
substance reasonably acceptable to such counsel and as is customarily given in
an underwritten public offering, addressed to the Investor.


(g)           The Company shall hold in confidence and not make any disclosure
of information concerning the Investor provided to the Company unless: (i)
disclosure of such information is necessary to comply with federal or state
securities laws; (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement; (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction; or (iv) such information has been made available to the public
other than by disclosure in violation of this Agreement or any other Transaction
Document.  The Company agrees that it shall, upon learning that disclosure of
such information concerning the Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to the Investor and allow the Investor, at the Investor’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.


(h)           The Company shall use its commercially reasonable efforts either
to: (i) cause all of the Registrable Securities covered by a Registration
Statement to be listed on each national securities exchange on which securities
of the same class or series issued by the Company are then listed, if any, if
the listing of such Registrable Securities is then permitted under the rules of
such exchange.  The Company shall pay all fees and expenses in connection with
satisfying its obligation under this Section 3(h).


(i)           The Company shall cooperate with the Investor and, to the extent
applicable, facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legend) representing the Registrable Securities to be
offered pursuant to a Registration Statement and enable such certificates to be
in such denominations or amounts, as the case may be, as the Investor may
reasonably request and registered in such names as the Investor may request.

 
6

--------------------------------------------------------------------------------

 

(j)           If requested by an Investor, the Company shall as soon as
practicable: (i) incorporate in a prospectus supplement or post-effective
amendment such information as an Investor reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by the Investor.


(k)           The Company shall use its commercially reasonable efforts to cause
the Registrable Securities covered by a Registration Statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary or desirable to consummate the disposition of such Registrable
Securities.


(l)           The Company shall comply with all applicable rules and regulations
of the SEC in connection with any registration hereunder.


4.             Obligations of the Investor.


(a)           At least five (5) Business Days prior to the first anticipated
filing date of a Registration Statement, the Company shall notify the Investor
in writing of the information the Company requires from the Investor.  It shall
be a condition precedent to the obligations of the Company to complete the
registration pursuant to this Agreement with respect to the Registrable
Securities of the Investor that the Investor shall, within five (5) Business
Days of the Company’s request, furnish to the Company such information regarding
itself, the Registrable Securities held by the Investor and the intended method
of disposition of the Registrable Securities, as shall be reasonably required to
effect and maintain the effectiveness of the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company deems necessary.


(b)           The Investor, by the Investor’s acceptance of the Registrable
Securities, agrees to furnish information about itself to the Company as
reasonably requested by the Company in connection with the preparation and
filing of any Registration Statement hereunder, unless the Investor has notified
the Company in writing of the Investor’s election to exclude all of the
Investor’s Registrable Securities from such Registration Statement.


(c)           The Investor agrees that, upon receipt of any notice from the
Company of the occurrence of any event of the kind described in Section 3(d) or
3(e), the Investor will immediately discontinue disposition of Registrable
Securities pursuant to any Registration Statement(s) covering such Registrable
Securities until the Investor’s receipt of the copies of the supplemented or
amended prospectus or receipt of notice that no supplement or amendment is
required.

 
7

--------------------------------------------------------------------------------

 

5.             Expenses of Registration.  All expenses incurred in connection
with registrations, filings or qualifications pursuant to Sections 2 and 3
hereof, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company shall be paid by the Company.


6.             Indemnification.  In the event any Registrable Securities are
included in a Registration Statement under this Agreement:


(a)           To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend the Investor, the directors,
officers, members, partners, employees, agents, representatives of, and each
Person, if any, who controls the Investor within the meaning of the Securities
Act or the Exchange Act (each, an “Indemnified Person”), against any losses,
claims, damages, liabilities, judgments, fines, penalties, charges, costs,
reasonable attorneys’ fees, amounts paid in settlement or expenses, joint or
several, (collectively, “Claims”) incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an indemnified party is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon:  (i) any untrue statement or alleged untrue
statement of a material fact in a Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other “blue sky” laws of any jurisdiction
in which Registrable Securities are offered (“Blue Sky Filing”), or the omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading or any other statement
or omission which renders the prospectus defective under applicable laws or
regulations; (ii) any untrue statement or alleged untrue statement of a material
fact contained in any preliminary prospectus if used prior to the effective date
of such Registration Statement, or contained in the final prospectus (as amended
or supplemented, if the Company files any amendment thereof or supplement
thereto with the SEC) or the omission or alleged omission to state therein any
material fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading or
any other statement or omission which renders the prospectus defective under
applicable laws or regulations; or (iii) any violation or alleged violation by
the Company of the Securities Act, the Exchange Act, any other law, including,
without limitation, any state securities law, or any rule or regulation
thereunder relating to the offer or sale of the Registrable Securities pursuant
to a Registration Statement (the matters in the foregoing clauses (i) through
(iii) being, collectively, “Violations”).  Subject to Section 6(c), the Company
shall reimburse the Indemnified Persons, promptly as such expenses are incurred
and are due and payable, for any reasonable legal fees and reasonable expenses
incurred by them in connection with investigating or defending any such
Claim.  Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(a) shall not apply to a
Claim by an Indemnified Person arising out of or based upon a Violation which
occurs in reliance upon and in conformity with information furnished in writing
to the Company by such Indemnified Person for such Indemnified Person expressly
for use in connection with the preparation of the Registration Statement or any
such amendment thereof or supplement thereto, if such prospectus was timely made
available by the Company pursuant to Section 3(d).  Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
the Indemnified Person and shall survive the transfer of the Registrable
Securities by the Investor pursuant to Section 9 or the termination or lapse of
this Agreement.

 
8

--------------------------------------------------------------------------------

 

(b)           In connection with any Registration Statement, the Investor agrees
to indemnify, hold harmless and defend, to the same extent and in the same
manner as is set forth in Section 6(a), the Company, each of its directors, each
of its officers who signs the Registration Statement and each Person, if any,
who controls the Company within the meaning of the Securities Act or the
Exchange Act (each, an “Indemnified Party”), against any Claim or Indemnified
Damages to which any of them may become subject, under the Securities Act, the
Exchange Act, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by the Investor in Sections 4.5 and 4.13 of
the Securities Purchase Agreement expressly for use in connection with such
Registration Statement; and, subject to Section 6(c), the Investor will
reimburse any legal or other expenses reasonably incurred by an Indemnified
Party in connection with investigating or defending any such Claim; provided,
however, that the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 7 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Investor, which consent shall not be
unreasonably withheld or delayed; provided, further, however, that the Investor
shall be liable under this Section 6(b) for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds to the Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement.  Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Investor pursuant to
Section 9 or the termination or lapse of this Agreement.


(c)           Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 6,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for all such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests or conflicts between such Indemnified Person or Indemnified
Party and any other party represented by such counsel in such proceeding.  The
Indemnified Party or Indemnified Person shall cooperate reasonably with the
indemnifying party in connection with any negotiation or defense of any such
action or Claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Indemnified Party or
Indemnified Person which relates to such action or Claim.  The indemnifying
party shall keep the Indemnified Party or Indemnified Person fully apprised at
all times as to the status of the defense or any settlement negotiations with
respect thereto.  No indemnifying party shall be liable for any settlement of
any action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent.  No indemnifying party shall, without the prior
written consent of the Indemnified Party or Indemnified Person, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person of a release from all liability
in respect to such Claim or litigation, and such settlement shall not include
any admission as to fault on the part of the Indemnified Party.  Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made.  The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.

 
9

--------------------------------------------------------------------------------

 

(d)           The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.


(e)           The indemnity agreements contained herein shall be in addition to:
(i) any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.


7.             Contribution.  To the extent any indemnification by an
indemnifying party is prohibited or limited by law, the indemnifying party
agrees to make the maximum contribution with respect to any amounts for which it
would otherwise be liable under Section 6 to the fullest extent permitted by
law; provided, however, that: (i) no Person involved in the sale of Registrable
Securities which Person is guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) in connection with such sale
shall be entitled to contribution from any Person involved in such sale of
Registrable Securities who was not guilty of fraudulent misrepresentation; and
(ii) contribution by any seller of Registrable Securities shall be limited in
amount to the net amount of proceeds received by such seller from the sale of
such Registrable Securities pursuant to such Registration Statement.


8.             Reports Under the Exchange Act.  With a view to making available
to the Investor the benefits of Rule 144 or any other similar rule or regulation
of the SEC that may at any time permit the Investor to sell securities of the
Company to the public without registration, the Company agrees, for so long as
Registrable Securities are outstanding, to:

 
10

--------------------------------------------------------------------------------

 

(a)           make and keep public information available, as those terms are
understood and defined in Rule 144;


(b)           file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
so long as the Company remains subject to such requirements and the filing of
such reports and other documents is required for the applicable provisions of
Rule 144; and


(c)           furnish to the Investor so long as the Investor owns Registrable
Securities, promptly upon request, such information as may be reasonably and
customarily requested to permit the Investor to sell such securities pursuant to
Rule 144 without registration.


9.             Assignment of Registration Rights.  The rights under this
Agreement shall be automatically assignable by the Investor to any permitted
transferee of all or any portion of the Investor’s Registrable Securities if:
(i) the Investor agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to the Company within
five (5) Business Days after such assignment; (ii) the Company is, within five
(5) Business Days after such transfer or assignment, furnished with written
notice of (a) the name and address of such transferee or assignee, and (b) the
securities with respect to which such registration rights are being transferred
or assigned; (iii) at or before the time the Company receives the written notice
contemplated by clause (ii) of this sentence the transferee or assignee agrees
in writing with the Company to be bound by all of the provisions contained
herein; and (iv) such transfer shall have been made in accordance with the
applicable requirements of the Securities Purchase Agreement.


10.           Amendment of Registration Rights. Provisions of this Agreement may
be amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor.  Any amendment or waiver
effected in accordance with this Section 10 shall be binding upon the Investor
and the Company.  No such amendment shall be effective to the extent that it
applies to less than all of the holders of the Registrable Securities.  No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of this Agreement unless the same
consideration also is offered to all of the parties to this Agreement.


11.           Miscellaneous.


(a)           A Person is deemed to be a holder of Registrable Securities
whenever such Person owns or is deemed to own of record such Registrable
Securities.  If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company shall act upon the basis of instructions, notice or
election received from such record owner of such Registrable Securities.


(b)           Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered if delivered in accordance with Section
10.2 of the Securities Purchase Agreement.

 
11

--------------------------------------------------------------------------------

 

(c)           Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.


(d)           All questions concerning the construction, validity, enforcement
and interpretation of the Transaction Documents shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.


(e)           Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York.  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
New York for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of this Agreement, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper.  Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Note and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.  EACH PARTY HERETO (INCLUDING ITS AFFILIATES,
AGENTS, OFFICERS, DIRECTORS AND EMPLOYEES) HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


(f)           This Agreement, the other Transaction Documents (as defined in the
Securities Purchase Agreement) and the instruments referenced herein and therein
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein.  This Agreement, the other Transaction Documents and the instruments
referenced herein and therein supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.


(g)           Subject to the requirements of Section 9, this Agreement shall
inure to the benefit of and be binding upon the permitted successors and assigns
of each of the parties hereto.


(h)           The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.


(i)           This Agreement may be executed in identical counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement.  This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

 
12

--------------------------------------------------------------------------------

 

(j)           Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.


(k)           The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.


(l)           This Agreement is intended for the benefit of the parties hereto
and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.


[Signature Page Follows]

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


COMPANY:


YOU ON DEMAND HOLDINGS, INC.


By:
     
Name:
   
Title:
 



INVESTOR:


FIL INVESTMENT MANAGEMENT (HONG KONG) LIMITED
as professional fiduciary for various accounts from time to time


By:
     
Name:
   
Title:
 

 
Signature Page
Registration Rights Agreement
 
 

--------------------------------------------------------------------------------